UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 14, 2011 Date of Report (Date of earliest event reported) NICOR INC. (Exact name of registrant as specified in its charter) Illinois 1-7297 36-2855175 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification Number) 1844 Ferry Road Naperville, Illinois 60563-9600 (Address of principal executive offices) (Zip Code) (630) 305-9500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 7.01Regulation FD Disclosure. On June 14, 2011, Nicor Inc. is holding its Annual Meeting of Stockholders.The company is furnishing this Form 8-K to give broad disclosure to the remarks of Russ M. Strobel at this meeting. Exhibit NumberDescription Remarks of Russ M. Strobel, chairman, president and chief executive officer, to be made at the Annual Meeting of Stockholders on June 14, 2011. Page 2 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Nicor Inc. Date
